Opinion issued August 29, 2019




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                 NO. 01-19-00040-CV
                              ———————————
    IN RE STARRY SKIES RANCH, L.P., JO ARC RESOURCES, INC. AND
           SALLY BLACKIE SENGEL, INDIVIDUALLY, Relators



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

       Relators, Starry Skies Ranch, L.P., Jo Arc Resources, Inc. and Sally Blackie

Sengel (collectively “Starry Skies”), have filed a petition for a writ of mandamus

challenging the trial court’s order denying Starry Skies’ motion to disqualify the

counsel of real party in interest, Chappell Hill Construction, Inc.1



1
       The underlying case is Chappell Hill Construction, Inc. v. Starry Skies Ranch, L.P.,
       Jo Arc Resources, Inc. and Sally Blackie-Sengel, Individually, Cause No. 36211, in
      We deny the petition.

                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




      the 335th District Court of Washington County, Texas, the Honorable Reva L.
      Towslee Corbett presiding.

                                       2